Order [confirming award of arbitrator] unanimously affirmed. No opinion. Order [staying arbitration] unanimously affirmed. In affirming the order below we do so on the ground that the issues submitted on the second arbitration are too broad and would embrace an issue determined in the first arbitration. We do not decide that the union may not submit a proper issue, including any rights of reinstatement under the collective bargaining agreement, turning on events arising after the matters considered in the first arbitration, and without remedy that would relate back to the issues previously determined. Present- — Dore, J. P., Callahan, Breitel, Botein and Bergan, JJ.